Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 1 of 23




                    EXHIBIT 2
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 2 of 23



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF MASSACHUSETTS


EQUAL EMPLOYMENT OPPORTUNITY                        )
COMMISSION,                                         )       MBD NO. 20-MC-91138
                                                    )
               Applicant,                           )
                                                    )
       v.                                           )
                                                    )
CHARTER COMMUNICATIONS, INC.,                       )
                                                    )
               Respondent.                          )
                                                    )

     MEMORANDUM IN SUPPORT OF APPLICATION TO SHOW CAUSE WHY
        ADMINISTRATIVE SUBPOENA SHOULD NOT BE ENFORCED

       This case is before the Court on the application of the Equal Employment Opportunity

Commission (“EEOC” or “the Commission”) for an order to show cause why an administrative

subpoena should not be enforced. EEOC is currently investigating a charge of employment

discrimination against Respondent, Charter Communications, Inc. (“Charter” or “Respondent”),

under Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. § 2000e, et seq. (“Title

VII”). The charge under investigation, Samantha Fenderson v. Charter Communications, Charge

No. 523-2018-00971, alleges sex (pregnancy) discrimination and retaliation. Charging Party,

who was employed by Respondent as a Field Technician, alleges that she requested multiple

accommodations to her job and uniform as a result of her pregnancy, including a uniform that fit

correctly and modifications to her job duties. Charging Party alleges that her manager was

openly hostile to her pregnancy and that Respondent refused to provide the accommodations

requested. Charging Party further alleges that Respondent failed to accommodate her need for

breaks to express breast milk upon her return from maternity leave. Charging Party alleges that




                                                1
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 3 of 23



other similarly situated employees not in her protected class have received more favorable terms

and conditions of employment.

       After several attempts to obtain Respondent’s voluntary compliance with EEOC’s

requests for information failed, EEOC issued Subpoena No. NY-A20-006 seeking documents

required for its investigation. The Subpoena includes the following requests for information:

       1. Provide a list, in the form of a sortable Excel file, of all Field Technicians working in
          Maine, New Hampshire, Vermont, Massachusetts, Rhode Island, or Connecticut,
          who, at any time since September 1, 2016, requested a reasonable accommodation to
          a disability. For each employee provide:

              a.   Last name;
              b.   First name;
              c.   Sex;
              d.   Address;
              e.   Personal phone number;
              f.   Position/job title at time of request;
              g.   Work location;
              h.   Date of request;
              i.   Work restriction;
              j.   Indicate whether an accommodation was provided; and
              k.   If an accommodation was provided, describe the accommodation.

       2. Provide a list, in the form of a sortable Excel file, of all Field Technicians working in
          Maine, New Hampshire, Vermont, Massachusetts, Rhode Island, or Connecticut,
          who, at any time since September 1, 2016, requested a reasonable accommodation to
          pregnancy, a condition related to pregnancy, and/or child birth. For each employee
          provide:

              a.   Last name;
              b.   First name;
              c.   Sex;
              d.   Address;
              e.   Personal phone number;
              f.   Position/job title at time of request;
              g.   Work location;
              h.   Date of request;
              i.   Work restriction;
              j.   Indicate whether an accommodation was provided; and
              k.   If an accommodation was provided, describe the accommodation.




                                                2
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 4 of 23



        3. Documents (including e-mails, memoranda, or notes made in any database or other
           electronic program used to manage and store information related to employee
           accommodation requests) concerning Respondent’s receipt and evaluation of
           Charging Party’s request for a lifting restriction and restriction on heights/climbing.

(Subpoena No. NY-A20-006 attached as Exhibit J to Declaration of Feng An, Director, EEOC

Boston Area Office (“An Decl.”, filed herewith).

        To date, Charter has refused to comply with EEOC’s Subpoena, and that refusal has

delayed and hampered the investigation of this charge of discrimination, thereby preventing

EEOC from fulfilling its enforcement and investigatory duties. The Commission therefore

applies to this Court for an Order to Show Cause Why the Subpoena Should Not be Enforced.

                                    FACTUAL BACKGROUND

        On April 2, 2018, Samantha Fenderson (hereinafter “Charging Party”) submitted a

written complaint of discrimination against Respondent, alleging sex discrimination (pregnancy).

Declaration of Feng An (“An Decl.”), filed herewith, ¶ 4(a). On December 12, 2018, the EEOC

provided notice of this charge to Respondent; the notice indicated that Charging Party had filed a

charge of discrimination against Charter alleging sex discrimination (pregnancy) and retaliation

in violation of Title VII of the Civil Rights Act of 1964, as amended (hereinafter “Title VII”).

An Decl. at ¶ 4(b). On February 1, 2019, Charging Party perfected her charge by signing and

verifying a Charge of Discrimination with EEOC alleging sex discrimination (pregnancy) and

retaliation in violation of Title VII. Id. at ¶ 4(c).

        Charging Party, who was employed by Charter as a Field Technician, alleges that she

requested multiple accommodations to her job and uniform as a result of her pregnancy,

including a uniform that fit correctly and modifications to her job duties. Charge of

Discrimination, attached as Exhibit C, to An Decl. Charging Party alleges that her manager was

openly hostile to her pregnancy and that Charter refused to provide the accommodations she

                                                    3
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 5 of 23



requested. Id. Charging Party further alleges that Charter failed to accommodate her need for

breaks to express breast milk upon her return from maternity leave. Id. Charging Party alleges

that “other similarly situated employees not in [her] protected class are subject to more favorable

terms and conditions of employment.” Id.

       Upon receipt of Charging Party’s perfected Charge of Discrimination, EEOC served

Charter with a copy of the Charge. An Decl. at ¶ 4 (c). On July 1, 2019, EEOC sent Charter a

request for information seeking all documents relating to Charging Party’s requests for

accommodation to her pregnancy (including her request for a new uniform, light duty, or other

reasonable accommodation). Id. at ¶ 4(d). The Commission’s July 1, 2019, request for

information also sought a list of employees in New England who, since September 1, 2016, had

sought a reasonable accommodation for a disability, along with information that would permit

the Commission to contact these individuals and information about the date of the request and

whether the accommodation was provided. See Exhibit D to An Decl. The Commission

requested identical information for employees in New England who, since September 1, 2016,

had requested a reasonable accommodation for a condition related to pregnancy or childbirth. Id.

Charter failed to respond to this request. An Decl. at ¶ 4(d).

       On August 9, 2019, after receiving no response to its July 1, 2019 request for

information, EEOC again asked Charter to respond and provided Charter with an extension, until

August 16, 2019, to produce the requested information. Id. at ¶ 4(e). On August 16, 2019,

Charter responded to EEOC’s request for information. Id. at ¶ 4(f). In response to EEOC’s

request for documents relating to Charging Party’s request for an accommodation, Charter

produced documents related to communications between Charging Party and Sedgwick,

Respondent’s agent; communications between Charging Party’s doctor and Sedgwick; and



                                                 4
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 6 of 23



communications from Sedgwick to Charter. Id. Respondent produced no documents relating to

communications from Charter to Sedgwick, nor did it provide any documents reflecting the

company’s consideration of Charging Party’s requests for pregnancy accommodations. Id.

Respondent objected to EEOC’s request for information about other employees in New England

who had sought accommodations for disability and/or pregnancy as “overly broad; unduly

burdensome; not properly limited in temporal, geographic, or subject matter scope; not

proportional to the needs of the case; not relevant to Charging Party’s claims; and seeking

confidential medical information from individuals who are not parties to this Charge and who

have not consented to the disclosure of such information.” Id.

       On September 11, 2019, after reviewing the information that Respondent produced,

EEOC gave Respondent a second opportunity to voluntarily provide information about other

employees in New England who had sought accommodations for disability and/or pregnancy.

Id. at ¶ 4(g). On September 26, 2019, Respondent stated to EEOC that it maintained its

objections to providing information about other individuals who had sought accommodations for

disability and/or pregnancy. Id.

       On October 28, 2019, EEOC sent Respondent a second request for information. Id. at ¶

4(h). At this time, EEOC indicated that the documents previously produced by Respondent

“indicate that Charging Party initially requested an accommodation to a lifting restriction and

restriction on heights.” Id. EEOC asked Respondent to provide copies of all documents

concerning Respondent’s receipt and evaluation of that request and to identify the individual(s)

employed by Respondent who decided to deny that request. Id. Additionally, EEOC narrowed

its request for comparator information to all Field Technicians working in New England who, at

any time since September 1, 2016, requested a reasonable accommodation to a disability,



                                                5
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 7 of 23



including information to assist the EEOC in contacting those individuals, a description of the

work restriction(s) at issue, and information about what – if any – accommodation was provided.

Id. EEOC also sought identical information for any New England Field Technician who, since

September 1, 2016, sought an accommodation to pregnancy or a condition related to pregnancy

and/or child birth. Id.

       On November 15, 2019, Respondent sent EEOC a letter again objecting to providing any

comparator information, citing the identical objections it had raised before. Id. at ¶ 4(i).

Respondent denied that Charging Party requested a lifting or height restriction, or that it had

denied such a request. Id. On December 12, 2019, EEOC sent Charter an email explaining,

again, that it sought communications between Charter and Sedgwick concerning Charging

Party’s request for an accommodation. Id. at ¶ 4(j). On December 13, 2019, in response to

EEOC’s request for information about Charter’s consideration of Charging Party’s request for an

accommodation to lifting and height requirements, Charter referred EEOC to documents it had

previously produced. Id. at ¶ 4(k). Charter also stated that its December 13, 2019

correspondence “will serve as Charter’s final response to the Commission’s request for

additional information.” Id.

       On December 19, 2019, EEOC issued Subpoena No. NY-A20-006 with a return date of

January 9, 2020. Id. at ¶ 4(l). Rather than respond to the Subpoena, Charter sent the

Commission a Petition to Revoke the Subpoena. Id. at ¶ 6. On February 6, 2020, the

Commission issued a Determination denying Respondent’s Petition and providing it with ten

days to produce the materials sought. Id. at ¶ 7. To date, Charter has not produced any of the

documents sought in EEOC Subpoena No. NY-A20-006 and has not complied with the

Commission’s determination.



                                                  6
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 8 of 23



                                         ARGUMENT

   I.      Legal Standard

        “Title VII of the Civil Rights Act of 1964 permits the Equal Employment Opportunity

Commission (EEOC) to issue a subpoena to obtain evidence from an employer that is relevant to

a pending investigation.” McLane Co. v. EEOC, 137 S. Ct. 1159, 1164 (2017), as revised (Apr.

3, 2017). Relevance, in this context, is understood as allowing EEOC “access to virtually any

material that might cast light on the allegations against the employer.” EEOC v. Shell Oil Co.,

466 U.S. 54, 68-69 (1984). Through Title VII, “Congress intended [the EEOC] to have broad

access to information relevant to the inquiries it is mandated to conduct.” EEOC v. Ford Motor

Credit Co., 26 F.3d 44, 47 (6th Cir. 1994). The Commission’s administrative subpoenas will be

enforced where (1) Congress has granted authority to investigate; (2) the procedural

requirements have been met; and (3) the evidence sought is relevant and material to the

investigation. Univ. of Pa. v. EEOC, 493 U.S. 182, 191 (1990); see also U.S. v. Comley, 890

F.2d 539, 541 (1st Cir. 1989); EEOC v. McLane Co., Inc., 857 F.3d 813, 816-17 (9th Cir. 2017),

rev’d on other grounds, McLane Co. v. EEOC, supra. Once this showing has been made, a court

will enforce the subpoena unless the Respondent can prove that the subpoena is unduly

burdensome. McLane Co., Inc. v. EEOC, 137 S. Ct. at 1165.

        EEOC subpoena-enforcement proceedings are summary in nature and subject to limited

judicial review. EEOC v. Mar. Autowash, Inc., 820 F.3d 662, 665 (4th Cir. 2016); EEOC v.

Konica Minolta Bus. Solutions U.S.A., Inc., 639 F.3d 366, 368 (7th Cir. 2011); EEOC v. Fed.

Express Corp., 558 F.3d 842, 848 (9th Cir. 2009); see also U.S. v. Sturm, Ruger & Co., Inc., 84

F.3d 1, 5 (1st Cir. 1996) (“Subpoena enforcement proceedings are designed to be summary in

nature, and an agency’s investigations should not be bogged down by premature challenges to its



                                                7
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 9 of 23



regulatory jurisdiction.”) (internal citations omitted). “A district court is not to use an

enforcement proceeding as an opportunity to test the strength of the underlying complaint.”

McLane v. EEOC, 137 S. Ct. at 1165.

       A. The subpoena is a valid exercise of the agency’s authority.

       Congress has authorized, and indeed mandated, that EEOC investigate charges of

discrimination alleging that Title VII has been violated. 42 U.S.C. § 2000e-5(b). Congress has

conferred on the Commission broad powers of access to records of those entities against whom

charges have been filed, 42 U.S.C. § 2000e-8(a), including the authority to subpoena evidence in

an investigation, 29 U.S.C. § 161 (incorporated into Title VII by 42 U.S.C. § 2000e-9). Here,

EEOC is investigating the Charging Party’s allegations that Charter engaged in sex and

pregnancy discrimination in violation of Title VII. Such an investigation is within the agency’s

statutory authority. Thus, the subpoena is a valid exercise of the agency’s authority and should

be enforced. See Sturm, Ruger & Co., 84 F.3d at 5-6 (“As long as the agency’s assertion of

authority is not obviously apocryphal, a procedurally sound subpoena must be enforced.”) (citing

EEOC v. Kloster Cruise Ltd., 939 F.2d 920, 923 (11th Cir. 1991).

       B. The procedural requirements have been met.

       A valid charge has been filed with the Commission, and the subpoena contains all the

information required by the Commission’s regulations. See 29 C.F.R. § 1601.16(a) (elements of

subpoena);1 see also Shell Oil Co., 466 U.S. at 67-74 (1984) (addressing requirements of a valid

charge); 29 C.F.R. § 1601.12 (same).


1
       29 C.F.R. § 1601.16(a) states, in relevant part:

                The subpoena shall state the name and address of its issuer, identify the person
                or evidence subpoenaed, the person to whom and the place, date and the time at
                which it is returnable or the nature of the evidence to be examined or copied,
                and the date and time when access is requested. A subpoena shall be returnable
                to a duly authorized investigator or other representative of the Commission.

                                                          8
         Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 10 of 23



         Charter challenges the EEOC’s authority to issue the subpoena, asserting that the

underlying charge was filed more than 300 days after the discriminatory acts alleged and, as

such, is untimely. Although the charge was not verified until February 1, 2019 (more than 300

days after the termination of Charging Party’s employment on February 18, 2018), Charging

Party’s initial charge was submitted to EEOC prior to the 300-day deadline, making the

underlying charge timely.

         On April 2, 2018, Charging Party sent a letter to EEOC that stated, “This document is my

complaint against Charter Communications.” An Decl., ¶ 4(a). The April 2, 2018 Letter,

submitted well within the 300-day statute of limitations, contained Charging Party’s name, the

name of her employer, and a detailed description of the alleged discrimination, including

Charging Party’s prior attempts to work with her employer to resolve the matter. See Letter,

attached as Exhibit A, to An Decl.2 Under the circumstances, the Commission reasonably

construed Charging Party’s April 2, 2018 letter “as a request for the [Commission] to take

remedial action to protect [her] rights or otherwise settle a dispute between the employer and the

employee.” Fed. Exp. Corp. v. Holowecki, 552 U.S. 389, 402 (2008). On December 12, 2018,

within the 300-day period, EEOC issued Respondent a notice of charge identifying Charging

Party as the complainant. An Decl., ¶ 4(b). On February 1, 2019, Charging Party perfected her

charge by signing and verifying her allegations, and EEOC served the perfected charge (which

attached Charging Party’s April 2, 2018 letter) on Respondent. Id. at ¶ 4(c).

         The Commission’s regulations permit amendment of a timely-filed charge to “cure

technical defects or omissions,” such as signature and verifications. See 29 C.F.R. § 1601.12.



2
         This exhibit has been redacted because Charging Party’s letter references the charge of another individual.
Title VII prohibits the Commission from making public information about a charge that is not subject to this
Application. See 42 U.S.C. § 2000e-5(b). Respondent has received an un-redacted version of the document.

                                                          9
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 11 of 23



The regulation does not place any restrictions on the types of technical defects that may be cured

later. The Supreme Court had held that this regulation, which permits an individual to file a

timely charge and verify it “after the time for filing has expired,” is lawful and consistent with

both the language and purpose of Title VII. See Edelman v. Lynchburg College, 535 U.S. 106,

109 (2002).

        The First Circuit has considered a similar situation where a charging party filed a timely

(but not verified) intake questionnaire with the Massachusetts fair employment practices agency

(MCAD). See Aly v. Mohegan Council, Boy Scouts of Am., 711 F.3d 34, 40 (1st Cir. 2013).

There, the charging party later perfected his charge – after the 300 days had passed. Id.

Examining both MCAD’s regulations and Title VII’s regulations, the First Circuit held that the

charging party had not missed the 300-day filing deadline because his subsequent charge

constituted an amendment of his timely intake questionnaire and effectively cured the technical

defect (lack of verification). Id. at 44.

        The allegations in Charging Party’s perfected February 1, 2019 charge relate back to her

timely-filed April 2, 2018 complaint. See Edelman, 535 U.S. at 115 (“Construing § 706 to

permit the relation back of an oath omitted from an original filing ensures that the lay

complainant, who may not know enough to verify on filing, will not risk forfeiting his rights

inadvertently.”). Respondent was aware, by December 12, 2018, when it received the notice of

charge, that Charging Party had filed a charge of discrimination with EEOC and that her

allegations related to sex discrimination, and Title VII’s goal of encouraging aggrieved

individual’s to “raise a discrimination claim before it gets stale” satisfied. Id. at 112-13. As

such, any argument by Charter regarding timeliness is without merit and does not prevent

enforcement of the subpoena.



                                                 10
         Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 12 of 23



         Moreover, where there is a dispute as to the timeliness of the underlying charge, courts

generally have ordered enforcement of EEOC’s subpoenas. See, e.g., EEOC v. Schwan’s Home

Serv., 644 F.3d 742, 746-47 (8th Cir. 2011) (“the appropriate time to address the timeliness issue

is if and when an actual lawsuit is filed, not during the subpoena enforcement stage”). In EEOC

v. City of Norfolk Police Dep’t, 45 F.3d 80 (4th Cir. 1995), the court stated that a trial court

should decline to enforce a subpoena only if the charge is untimely on its face, conceded to be

untimely, or “the untimeliness of the charge is ‘otherwise apparent’.” Id. at 83. Since the

Commission presented a colorable argument that the charge in Norfolk Police was timely, the

appellate court enforced the subpoena. Id. at 85; accord EEOC v. Tempel Steel, Co., 814 F.2d

482, 485 (7th Cir. 1987) (“a timeliness defense may not be raised to block enforcement of an

EEOC subpoena” although “an exception might exist if the party under investigation were able

to establish that there was clearly no factual or legal support for the agency’s preliminary

determination to investigate”). That Charter may have a defense to any civil action later filed by

Charging Party does not prevent enforcement of the subpoena. See EEOC v. Randstad, 685 F.3d

433, 442 (4th Cir. 2012) (“The process of reviewing an administrative subpoena for judicial

enforcement is not one for a determination of the underlying claim on its merits”) (internal

citation omitted); see also EEOC v. Dillon Cos., Inc., 310 F.3d 1271, 1277 (10th Cir. 2002) (“We

will not … either encourage or allow an employer to turn a summary subpoena-enforcement

proceeding into a mini-trial by allowing it to interpose defenses that are more properly addressed

at trial.”).

         Here, EEOC has presented more than a colorable argument that the underlying charge of

discrimination is timely. Indeed, as described above, EEOC has presented compelling reasons to

find that the charge is timely. Where Charging Party submitted a detailed letter prior to the 300-



                                                 11
       Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 13 of 23



day deadline, identifying her employer, describing the alleged unlawful conduct, and outlining

her previous, unsuccessful attempts to resolve the dispute with her employer and later amended

her charge to include verification and signature, she has complied with Title VII’s procedural

requirements. See Edelman, 535 U.S. at 115. Thus, there is both factual and legal support for

EEOC’s preliminary determination to investigate, and the subpoena should be enforced.

       C. The evidence sought is relevant and material to the investigation.

       The information sought by the subpoena is relevant to the issue of pregnancy

discrimination under investigation. The concept of relevance during an EEOC investigation

sweeps more broadly than notions of relevance in litigation. Section 709(a) grants EEOC access

to “any evidence of any person being investigated or proceeded against that relates to unlawful

employment practices covered by this subchapter and is relevant to the charge under

investigation.” 42 U.S.C. § 2000e-8(a). “Since the enactment of Title VII, courts have

generously construed the term ‘relevant’ and have afforded the Commission access to virtually

any material that might cast light on the allegations against the employer.” EEOC v. Shell Oil

Co., 466 U.S. 54, 68-69 (1984).

       Here, it is undeniable that the requested information “might cast light on the allegations

against the employer.” See id. Charging Party alleges that she was subject to disparate treatment

because of her sex/pregnancy. Charging Party further alleges that she was treated less favorably

than similarly situated employees outside her protected class. Thus, Respondent’s treatment of

other Field Technicians who have sought accommodations because of disability, pregnancy,

pregnancy-related conditions, or conditions related to child birth is plainly relevant. McDonnell

Douglas Corp v. Green, 411 U.S. 792, 804 (1973) (comparator evidence is especially relevant to

disparate treatment claim); Mesnick v. General Electric Co., 950 F.2d 816, 824 (1st Cir. 1991)



                                                12
       Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 14 of 23



(evidence of “differential treatment in the workplace” is common example of evidence properly

used to demonstrate discrimination); EEOC v. Cambridge Tile Mfg. Co., 590 F.2d 205, 206 (6th

Cir. 1979) (“The existence of patterns of racial discrimination in job classifications or hiring

situations other than those of the complainants may well justify an inference that the practices

complained of here were motivated by racial factors.”) (quoting Blue Bell Boots, Inc. v. EEOC,

418 F.2d 355, 358 (6th Cir. 1969)).

       In Young v. United Parcel Service, Inc., 575 U.S. 206, 229 (2015), the Supreme Court

noted that “a plaintiff alleging that the denial of an accommodation constituted disparate

treatment … may make out a prima facie case by showing … that she belongs to the protected

class, that she sought accommodation, that the employer did not accommodate her, and that the

employer did accommodate others ‘similar in their ability or inability to work.’” Evidence

demonstrating Charter’s treatment of non-pregnant workers who sought accommodations

because of restrictions on their ability to work is relevant to Charging Party’s claim. Young, 575

U.S. at 229. Similarly, evidence that Charter treated pregnant workers seeking accommodations

less favorably than non-pregnant workers seeking accommodations is also relevant to Charging

Party’s claim. Id. (“by providing sufficient evidence that the employer’s policies impose a

significant burden on pregnant workers,” a plaintiff may show intentional discrimination.); see

also VF Jeanswear LP, 769 Fed. Appx. 477, 478 (9th Cir. 2019) (“EEOC subpoenas are

enforceable so long as they seek information relevant to any of the allegations in the charge, not

just those directly affecting the charging party.”).

       Charter’s complaint that EEOC’s request is not properly limited in temporal or

geographic scope is not supported. As an initial matter, EEOC’s broad discretion under Title VII

extends to establishing the appropriate time frame for the investigation. See Randstad, 685 F.3d



                                                  13
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 15 of 23



at 451 (concluding that “the thirteen-office, five-year scope of the subpoena was not an

unreasonable exercise of the EEOC’s discretion”); EEOC v. Kronos, Inc., 620 F.3d 287, 299 (3d

Cir. 2010) (district court abused its discretion by limiting temporal scope of subpoena;

“[e]vidence related to the employment practice under investigation prior to and after [the

charging party’s] charge provides valuable context that may assist the EEOC in determining

whether discrimination occurred.”). Here, EEOC’s request is limited in temporal scope to a time

period beginning approximately six months prior to Charging Party’s initial request for an

accommodation through the present. The Commission seeks a large enough sample of

comparators to allow it to conduct a meaningful analysis as set forth in Young. The combination

of the temporal and geographic scope should, hopefully, provide the Commission with a critical

mass of evidence with which it can evaluate Charging Party’s allegations.3

        Charging Party may prove her allegations of disparate treatment by demonstrating that

Respondent places a significant burden on pregnant workers. Young, 575 U.S. at 229. A

“plaintiff can create a genuine issue of material fact as to whether a significant burden exists by

providing evidence that the employer accommodates a large percentage of nonpregnant workers

while failing to accommodate a large percentage of pregnant workers.” Id. at 229-230. The

subpoena seeks evidence appropriate to this inquiry. The request for information is limited to

individuals who perform job duties similar to those performed by Charging Party, i.e., Field

Technicians, and to New England, where Charging Party worked. To undertake the analysis

described by the Supreme Court in Young, it is necessary for the EEOC to look beyond Charter’s



3
         EEOC first sought comparator information, on July 1, 2019, for all of Respondent’s New England
employees from September 1, 2016 through the present. On September 11, 2019, after Charter objected to
producing such information, EEOC provided Charter with a second opportunity to voluntarily comply with its July
1st request. On October 28, 2019, EEOC sent a new, narrowed request for comparator information, limiting the
scope of individuals about whom it sought information to New England Field Technicians. This is consistent with
EEOC’s practice of attempting voluntary compliance before resorting to issuing a subpoena.

                                                      14
       Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 16 of 23



decision with respect to Charging Party’s request for a reasonable accommodation. Because

Charging Party’s allegation is one of disparate treatment, it is reasonable to compare Charter’s

treatment of Charging Party to its treatment of other similarly situated workers, both pregnant

and not pregnant. See Young, 575 U.S. at 231 (finder of fact will consider “why, when the

employer accommodated so many, could it not accommodate pregnant women as well?”). The

information sought in the subpoena is thus appropriate in temporal and geographic scope given

the type of evidence the Supreme Court has described as relevant to a claim of pregnancy

discrimination.

       Moreover, where, as here, an employer relies on nationwide policies and uniform

procedures to support its decision, relevant information is not limited to the specific location

where Charging Party was employed. See, e.g., EEOC v. United Parcel Service, Inc., 587 F.3d

136, 139-40 (2d Cir. 2009) (accommodation and hiring decisions made at company’s facilities

nationwide relevant to charges alleging religious discrimination at individual facility); EEOC v.

Univ. of Pittsburgh, 643 F.2d 983, 985-86 (3d Cir. 1987) (lists and information concerning all

instructors and teaching positions in four professional schools relevant to charge of sex

discrimination in compensation in school of nursing), cert. denied, 454 U.S. 880 (1981).

For these reasons, the information sought by the subpoena is relevant to the charge under

investigation, and the subpoena should be enforced.

       D. Privacy and confidentiality are sufficiently safeguarded by the statute.

       The subpoena requires Charter o provide EEOC with the names, addresses, telephone

numbers, and medical information for Charter employees other than the Charging Party. Charter

complains that it cannot be required to produce such information because it is, by nature, private.




                                                 15
       Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 17 of 23



Confidentiality, however, is not a bar to enforcement of an administrative subpoena. See EEOC

v. Assoc. Dry Goods Corp., 449 U.S. 590, 604 (1981) (holding employer did not have “a

categorical right to refuse to comply with EEOC subpoena unless the Commission assured that

the information would be held in absolute secrecy”).

       “[C]onfidentiality is no excuse for noncompliance [with an EEOC subpoena] since Title

VII imposes criminal penalties for EEOC personnel who publicize information obtained in the

course of investigating charges of employment discrimination.” EEOC v. Bay Shipbuilding

Corp., 668 F.2d 304, 312 (7th Cir. 1981); see EEOC v. Morgan Stanley & Co., Inc., 132 F. Supp.

2d 146, 154-55 (S.D.N.Y. 2000) (enforcing subpoena requiring production of comparator

personnel files). Title VII imposes strict duties on the Commission and its employees to

maintain confidentiality of information obtained as part of a Commission investigation. 42

U.S.C. § 2000e-8(e). The statute provides for financial and criminal penalties for employees

who reveal information in violation of this provision. Id. As such, any concerns by Charter

about the confidential nature of the information requested are insufficient to deny enforcement of

the subpoena. See EEOC v. Univ. of Pa., 493 U.S. 182, 192 (1990) (relying on confidentiality

provisions of Title VII to reject university’s argument that court require EEOC to show more

than relevance as a condition of obtaining confidential, tenure-review materials); EEOC v.

McLane Co., 804 F.3d 1051, 1058 (9th Cir. 2015) (holding the employer must provide social

security numbers to EEOC and observing that “Congress has struck the balance between

granting the EEOC access to relevant evidence and protecting confidentiality interests by

imposing strict limitations on public disclosure of information produced during the course of an

EEOC investigation”), rev’d on other grounds, 137 S. Ct. 1159 (2017); EEOC v. Univ. of N.M.,

504 F.2d 1296, 1303 (10th Cir. 1974) (requiring production of personnel information even



                                               16
       Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 18 of 23



though such records were “both confidential and extremely sensitive”). Finally, the information

requested is crucial to determining whether discrimination occurred, and that concern outweighs

any individual privilege or confidence. See Gen. Tel. Co. v. EEOC, 446 U.S. 318, 326 (1980)

(the Commission acts “to vindicate the public interest in preventing employment

discrimination”); Morgan Stanley, 132 F. Supp. 2d at 154 (“Law enforcement and our system of

justice depend on the ability of investigators, litigants, and courts to acquire information,

sometimes from reluctant parties.”).

       E. The existence of an arbitration agreement does not divest EEOC of the authority to
          investigate the charge of discrimination.

       Charter has objected to complying with EEOC’s subpoena because, it contends, Charging

Party’s claims are subject to an arbitration agreement between Charging Party and Charter. This

argument is unavailing. The Commission’s authority to investigate “is not negated simply

because the party under investigation may have a valid defense to a later suit.” EEOC v. United

Air Lines, Inc., 287 F.3d 643, 651 (7th Cir. 2002), citing EEOC v. Tempel Steel Co., 814 F.2d

482, 486 (7th Cir. 1989); see also EEOC v. Dillon Cos., Inc., 310 F.3d 1271, 1277 (10th Cir.

2002) (“We will not … either encourage or allow an employer to turn a summary subpoena-

enforcement proceeding into a mini-trial by allowing it to interpose defenses that are more

properly addressed at trial.”). Moreover, the fact that an employee and her employer may have

entered into an agreement to arbitrate certain claims does not divest EEOC of its authority to

investigate a charge of discrimination filed by that employee. See EEOC v. Waffle House, Inc.,

534 U.S. 279, 288 (2002) (noting EEOC’s “independent statutory responsibility to investigate

and conciliate claims” even where the charging party signed an arbitration agreement). As such,

the availability of a potential defense to a claim by Charging Party does not constitute

appropriate grounds to deny enforcement of the subpoena.


                                                 17
         Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 19 of 23



   II.      Respondent Cannot Establish That Enforcement of the Subpoena is Unduly
            Burdensome.

         Charter, as the Respondent, bears the burden of demonstrating that compliance with the

subpoena would be unduly burdensome. EEOC v. Children’s Hosp. Med. Ctr. Of N. Cal., 719

F.2d 1426, 1428 (9th Cir. 1983). Charter carries a “difficult burden” in establishing that

compliance with the subpoena would impose an undue burden. EEOC v. United Air Lines, Inc.,

287 F.3d 643, 653 (7th Cir. 2002). To meet this difficult standard, Charter must show that the

cost of compliance with the subpoena is “unduly burdensome in the light of the company’s

normal operating costs.” EEOC v. Md. Cup Corp., 785 F.2d 471, 479 (4th Cir. 1986); see United

Airlines, 287 F.3d 643 at 653 (“Often we have phrased this ‘difficult burden’ as requiring a

showing that ‘compliance would threaten the normal operation of a respondent’s business.”),

(quoting EEOC v. Bay Shipbuilding Corp., 668 F.2d 304, 313 (7th Cir. 1981)).

         Charter cannot meet this difficult standard. For example, in Maryland Cup, the court

held that it was not unduly burdensome to require the company to spend $75,000 (in 1985

dollars) to inspect photo identifications to identify the race of employees and to interview

employees in order to determine the last-known addresses and telephone numbers of former

employees. Maryland Cup, 785 F.2d at 479. Similarly, in EEOC v. Alliance Residential Co.,

866 F. Supp. 2d 636 (W.D. Tex. 2011), the court found that “manual review of personnel files

does not rise to the level of an undue burden.” In EEOC v. Citicorp Diners Club, Inc., 985 F.2d

1036, 1040 (10th Cir. 1993), the court found that the employer’s assertion that responding to the

subpoena would “require two full-time employees working approximately six months” did not

constitute an undue burden on a company that employed approximately 1,100 people.

         A court will not excuse compliance with a subpoena for relevant information on the

grounds of burdensomeness unless the company can establish that “compliance threatens to


                                                18
         Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 20 of 23



unduly disrupt or seriously hinder normal operations of a business.” Id.; see also NLRB v.

Champagne Drywall, Inc., 502 F. Supp. 2d 179, 181 (D. Mass. 2007) (same). Such a showing

requires evidence both of the cost of compliance and the company’s “normal operating costs,”

and a finding that “gathering the requested information would ‘threaten’ or ‘seriously disrupt’

[Respondent’s] business operations.” EEOC v. Randstad, 685 F.3d 433, 452 (4th Cir. 2012); see

also EEOC v. Aaron Bros., Inc., 620 F. Supp. 2d 1102, 1108 (C.D. Cal. 2009) (respondent failed

to meet its burden of showing that subpoena is overbroad and unduly burdensome where it failed

to produce evidence of the size of its operations and capacity to handle costs of compliance).

         Here, it is difficult to imagine how Charter, which employs nearly 100,000 employees

and provides broadband communication services in more than 40 states, could demonstrate that

the cost of complying with a subpoena seeking information related to Field Technicians in a six-

state area over a three-and-a-half year period would threaten the company’s business operations.

See EEOC v. VF Jeanswear LP, 769 Fed. Appx. 477, 478 (9th Cir. 2019) (where company

employed approximately 2,500 employees, cost of over $10,000 to comply with subpoena was

not unduly burdensome). Importantly, Charter has never provided the Commission with any

specific estimate of the cost involved or any analysis of how compliance with the subpoena

would impact its business operations. See Respondent’s Petition to Revoke, attached to An Decl.

as Exhibit L. Even if compliance requires Charter to manually review Field Technician

personnel and medical files, that is not a basis for revoking the subpoena. See Alliance

Residential, 866 F. Supp. 2d at 645 (“The manual review of personnel files does not rise to the

level of an undue burden.”).4 Because the cost of compliance – even if high here – must be



4
         Based on the records Charter has produced thus far in the investigation, it appears that Charter does keep –
or has access to – employee records kept in electronic format, including records that track requests for
accommodation and whether pregnancy (as opposed to some other condition) is the reason for the request.

                                                         19
       Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 21 of 23



considered within the context of the Respondent’s size, Charter cannot establish that compliance

with EEOC’s subpoena would seriously disrupt Charter’s business operations. See EEOC v. A.E.

Stanley Mfg. Co., 711 F.2d 780, 788 (7th Cir. 1983) (employer must put forth evidence that

enforcement of the subpoena would threaten normal business operations to demonstrate that

compliance would cause an undue burden).

       Moreover, Charter cannot support its undue burden argument based on a complaint that

EEOC’s subpoena requires it to “create” records that do not presently exist. EEOC’s subpoena

power is “not limited to the production of documents already in existence. Rather, the enabling

statute grants the EEOC broad authority to require the production of any evidence.” Maryland

Cup, 785 F.2d at 479 (although the information sought by subpoena may only have existed in the

minds of the company’s employees, the company was required to produce the information)

(internal quotations omitted) (emphasis in original). Indeed, courts have required respondents to

assemble lists, summaries and other data compilations in response to EEOC subpoenas. See

EEOC v. Citicorp Diners Club, Inc., 985 F.2d 1036, 1039 (10th Cir. 1993) (“EEOC may compel

an employer to compile information within its control in order to respond to a subpoena”);

Motorola, Inc. v. McLain, 484 F.2d 1339, 1346 (7th Cir. 1973) (“There is nothing unique about a

requirement to compile and furnish lists, names, addresses and telephone numbers.”); see also

NLRB v. Champagne Drywall, Inc., 502 F. Supp. 2d 179, 181 (D. Mass. 2007) (where

information sought, in its “raw data form,” existed and was within respondent’s control, court

required respondent to “compile the data into the format as requested by the subpoenas.”).

       Finally, “There is a presumption in favor of requiring an employer’s compliance with a

subpoena when the Commission inquires into legitimate matters of public interest.” EEOC v.

Konica Minolta Business Solutions U.S.A., Inc., 639 F.3d 366, 371 (7th Cir. 2011). Pregnancy



                                               20
        Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 22 of 23



discrimination continues to be a matter of public concern, as recent news reports confirm.5

Charter has never provided the Commission with any evidence of the costs involved in

complying with the subpoena, nor has it provided information about its normal operating

expenses. Charter should not be insulated from the law either because of the size of its

workforce or because the allegations in the charge of discrimination may be difficult to prove

without reviewing numerous documents relevant to comparator evidence and the company’s

general practices. Any inconvenience Charter may suffer as a result of responding to the

subpoena does not rise to the level of undue burden. As such, the subpoena should be enforced.

                                               CONCLUSION

        For the reasons stated above, the Court should enforce EEOC’s subpoena. The subpoena

seeks information relevant to a valid charge of discrimination, the investigation of which is

within the EEOC’s enforcement authority. Additionally, Charter cannot plausibly establish that

compliance with the subpoena would constitute an undue burden. The Commission therefore

respectfully requests that the Court issue the accompanying proposed Order to Show Cause and,

after providing Respondent an opportunity to be heard, enforce the subpoena.




5
         See, e.g., Natalie Kitroeff and Jessica Silver-Greenberg, Pregnancy Discrimination is Rampant Inside
America’s Biggest Companies, N.Y. Times (Feb. 8, 2019),
https://www.nytimes.com/interactive/2018/06/15/business/pregnancy-discrimination.html.

                                                        21
       Case 1:20-mc-91138-FDS Document 1-2 Filed 03/13/20 Page 23 of 23



Dated: March 13, 2020

                                                    Respectfully submitted,

                                                    SHARON FAST GUSTAFSON
                                                    General Counsel

                                                    JEFFREY BURSTEIN
                                                    Regional Attorney

                                                    U.S. EQUAL EMPLOYMENT
                                                    OPPORTUNITY COMMISSION
                                                    New York District Office
                                                    33 Whitehall Street, 5th Floor
                                                    New York, NY 10004-2112
                                                    (212) 336-3770
                                                    jeffrey.burstein@eeoc.gov


                                                           /s/ Sara Smolik
                                                    SARA SMOLIK (BBO#661341)
                                                    Senior Trial Attorney

                                                    U.S. EQUAL EMPLOYMENT
                                                    OPPORTUNITY COMMISSION
                                                    Boston Area Office
                                                    John F. Kennedy Federal Building
                                                    Room 475
                                                    Boston, MA 02203-0506
                                                    (617) 565-3207 (telephone)
                                                    (617) 565-3196 (fax)
                                                    sara.smolik@eeoc.gov


                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing was served
on Respondent’s Chief Executive Officer, Thomas M. Rutledge, 12405 Powerscourt Drive, St.
Louis, MO 68131, with a copy to Respondent’s counsel, Kayt Kopen, Esq., Husch Blackwell,
LLP, 190 Carondelet Plaza, Suite 600, St. Louis, MO 63105, by U.S. Mail, postage prepaid, on
March 27, 2018.


                                                           /s/ Sara Smolik
                                                    Sara Smolik
                                                    Senior Trial Attorney

                                               22
